—Order unanimously reversed on the law without costs, motion granted and complaint against defendant Mary T. Teed dismissed. Memorandum: Plaintiff commenced this negligence action seeking damages for injuries that he sustained when the vehicle driven by defendant Fred M. Yauch struck the rear of his vehicle. Plaintiff had come to a complete stop behind the vehicle driven by defendant Mary T. Teed that had stalled in *985the right-hand lane of a four-lane highway. Plaintiff was attempting to pass Teed’s vehicle on the paved right shoulder of the highway and wás parallel to Teed’s vehicle when the vehicle driven by Yauch struck the vehicles driven by plaintiff and Teed.
Supreme Court erred in denying the motion of Teed for summary judgment dismissing the complaint against her. Plaintiff was able to stop his vehicle behind Teed’s vehicle and thus any negligence on Teed’s part was not a proximate cause of plaintiffs injuries (see, Lester v Chmaj, 251 AD2d 1069, 1070; Shenloogian v Pressimone, 248 AD2d 374; see also, Kassim v City of New York, 256 AD2d 386; Lehmann v Sheaves, 231 AD2d 687, 688). (Appeal from Order of Supreme Court, Erie County, O’Donnell, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.